IN THE SUPREME COURT OF MISSISSIPPI

                                 NO. 2012-KA-01654-SCT

DANIELLE HINGLE a.k.a. DANIELLE MARIE
HINGLE a.k.a. DANIELLA MARIE HINGLE

v.

STATE OF MISSISSIPPI

DATE OF JUDGMENT:                         09/17/2012
TRIAL JUDGE:                              HON. ROBERT P. CHAMBERLIN
COURT APPEALED FROM:                      DESOTO COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                  OFFICE OF STATE PUBLIC DEFENDER
                                          BY: MOLLIE MARIE MCMILLIN
                                              GEORGE T. HOLMES
ATTORNEY FOR APPELLEE:                    OFFICE OF THE ATTORNEY GENERAL
                                          BY: SCOTT STUART
DISTRICT ATTORNEY:                        JOHN W. CHAMPION
NATURE OF THE CASE:                       CRIMINAL - FELONY
DISPOSITION:                              AFFIRMED - 10/09/2014
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       EN BANC.

       COLEMAN, JUSTICE, FOR THE COURT:

¶1.    Danielle Hingle was convicted of sale of morphine, a controlled substance, and

sentenced to fifteen years in the custody of the Mississippi Department of Corrections. On

appeal, Hingle argues that admission of the testimony of a crime laboratory analyst who

reviewed and signed the lab report but did not test the pills violated her Sixth Amendment

right of confrontation. She also argues that the trial court erred by admitting the pills due to

flaws in the chain of custody. We hold that the trial court did not err by allowing the

reviewing analyst to testify or by allowing the pills to be admitted.
                                     Factual Background

¶2.    On June 21, 2011, Deputy Max Herring met confidential informant Billy Wheater for

an undercover operation. After Wheater was searched, Herring, in an undercover role, drove

Wheater to Hingle’s workplace, a Sonic restaurant in Horn Lake. A video was played at trial

showing that, when they arrived, Hingle walked up to the passenger window and Wheater

handed money to Hingle. Hingle then handed pills to Wheater. Hingle counted the money

and thanked Wheater; then Herring drove off. Herring testified that Wheater held the

package Hingle had given him until they arrived at the post-buy location, where Wheater

gave the pills to Agent Coleman.1 Coleman placed the pills in a bag, which he initialed and

sealed. Wheater was searched at the post-buy location.

¶3.    Gary Fernandez, a drug analyst with the Mississippi Crime Laboratory, testified that

he reviewed the results of a test conducted by Bob Reed, which had concluded that the pills

contained morphine. Fernandez testified that, although he had not observed Reed performing

the test, he had reviewed Reed’s report line-by-line, had reached an independent conclusion

that the pills contained morphine, and had signed the report as the technical and

administrative reviewer. Hingle testified in her defense, and her primary defense theory was

that Wheater had staged the sale to collect the confidential-informant fee. She admitted that

Wheater had passed her money to “hold” for him, but she claimed that she had not given him

drugs in exchange. She speculated that Wheater had produced the drugs after having

concealed them from Herring by hiding them in his navel.




       1
           Agent Coleman did not testify and his first name is not in the record.

                                               2
                                           Analysis

¶4.    Hingle claims that admission of Fernandez’s testimony violated her Sixth Amendment

right of confrontation because he only signed off on the lab report, but did not test the pills.

She also argues that the trial court erred by admitting the pills into evidence because the State

failed to lay a proper foundation due to flaws in the chain of custody.

       I. Admission of the reviewing analyst’s testimony did not violate Hingle’s
          right of confrontation.

¶5.    Hingle argues that the lower court violated her right of confrontation because the State

did not produce Bob Reed, the Mississippi Crime Laboratory analyst who actually tested the

pills and determined that they contained morphine. Reed’s report was not admitted into

evidence, so Hingle does not challenge the admissibility of the report through Fernandez’s

testimony; she takes issue with his testimony only. Hingle failed to object to Fernandez’s

testimony on Confrontation Clause grounds at trial, therefore, the issue is procedurally

barred. Conners v. State, 92 So. 3d 676, 682 (¶ 15) (Miss. 2012). Thus, for reversal on the

issue, plain error must have existed.

¶6.    “Under the plain-error doctrine, we can recognize obvious error [that] was not

properly raised by the defendant . . . and which affects a defendant’s ‘fundamental,

substantive right.’” Id. at 682 (¶ 15) (quoting Smith v. State, 986 So. 2d 290, 294 (¶ 10)

(Miss. 2008)). We have held “that a Confrontation Clause violation is a violation of a

‘fundamental, substantive right.’” Conners, 92 So. 3d at 682 (¶ 15). Therefore, although

Hingle did not object at trial, it is appropriate to determine whether a Confrontation Clause

violation occurred. For reversal under the plain error doctrine, there must have been an error



                                               3
that “resulted in a manifest miscarriage of justice.” Williams v. State, 134 So. 3d 732, 736

(¶ 15) (Miss. 2014) (citing Gray v. State, 549 So. 2d 1316, 1321 (Miss. 1989)). Even if there

was an error of the nature alleged – and even if that error resulted in a violation of the

Confrontation Clause – if the error did not result in “a manifest miscarriage of justice,” then

it can be deemed harmless. Conners, 92 So. 3d at 684-85 (¶¶ 20-21) (concluding that

Conners’s right to confrontation was violated, but it did not result in a manifest miscarriage

of justice, and the error was harmless).

¶7.    Under both the United States Constitution and the Mississippi Constitution, an

accused has a right to confront and cross-examine the witnesses against him. U.S. Const.

amend VI; Miss. Const. art. 3 § 26 (1890). In Crawford v. Washington, 541 U.S. 36 (2004),

the United States Supreme Court held that the Confrontation Clause bars the admission of

testimonial hearsay unless the witness is unavailable and the defendant had a prior

opportunity for cross-examination. Id. at 68. Generally, testimony is a “solemn declaration

or affirmation made for the purpose of establishing or proving some fact.” Id. (citation

omitted). Laboratory reports created to serve as evidence against the accused at trial are

testimonial statements covered by the Confrontation Clause.           See Melendez-Diaz v.

Massachusetts, 557 U.S. 305, 310 (2009); Bullcoming v. New Mexico, 131 S. Ct. 2705,

2717 (2011); Conners, 92 So. 3d at 684 (¶ 19).

¶8.    In Melendez-Diaz, the Supreme Court held that sworn certificates of analysis –

stating that the substance taken from the defendant had been tested and found to be cocaine

– were testimonial, therefore, the certificates were inadmissible unless the analysts who

prepared them were unavailable and there had been a prior opportunity to cross-examine

                                              4
them. Melendez-Diaz, 557 U. S. at 311. In Bullcoming, the State introduced a forensic

laboratory report, which certified Bullcoming’s blood alcohol level, through an analyst who

was familiar with the lab’s procedures but had not participated in or observed the testing of

Bullcoming’s blood. Bullcoming, 131 S. Ct. at 2712. The Supreme Court held that the

State’s use of a surrogate analyst “who did not sign the certification or perform or observe

the test” fell short of satisfying Bullcoming’s right of confrontation. Id. at 2710.

¶9.    Applying the rules from Melendez-Diaz and Bullcoming, we have held that a

defendant’s right of confrontation is satisfied by the testimony of an analyst who reviewed

the report for accuracy and signed it as a technical reviewer. Grim v. State, 102 So. 3d 1073,

1081 (Miss. 2012); Jenkins v. State, 102 So. 3d 1063, 1069 (Miss. 2012). The Court wrote

the following about the testifying analyst in Grim:

       [The analyst] was able to explain competently the types of tests that were
       performed and the analysis that was conducted. He had performed “procedural
       checks” by reviewing all of the data submitted to ensure that the data
       supported the conclusions contained in the report. Based on the data reviewed,
       [he] had reached his own conclusion that the substance tested was cocaine. His
       conclusion was consistent with the report, and he had signed the report as the
       technical reviewer. [He] satisfied the McGowan test because he had “intimate
       knowledge” of the underlying analysis and the report prepared by the primary
       analyst.

Grim, 102 So. 3d at 1081 (¶ 20) (citing McGowan v. State, 859 So. 2d 320 (Miss. 2003)).

The instant case is similar to both Grim and Jenkins, in which the Court held that “a

supervisor, reviewer, or other analyst involved may testify in place of the primary analyst

where that person was actively involved in the production of the report and had intimate

knowledge of analyses even though he or she did not perform the tests first hand.” Grim, 102

So. 3d at 1081 (¶ 22); Jenkins, 102 So. 3d at 1069 (¶ 19) (internal citations omitted). In each

                                              5
case, the Court held that the defendant “had the opportunity to confront and cross-examine

[the analyst] at trial, which satisfied his Sixth Amendment right to confront the witness

against him.” Grim, 102 So. 3d at 1081 (¶ 22); Jenkins, 102 So. 3d at 1069 (¶ 19).2

¶10.   In Conners v. State, former Presiding Justice Carlson wrote a specially concurring

opinion to expound on the admissibility of forensic laboratory reports that are testimonial in

nature. Because “laboratory work and testing often involve multiple analysts,” there are

instances in which “someone other than the primary analyst who conducted the test can

testify regarding the results.” Conners, 92 So. 3d at 689-90 (¶ 39) (Carlson, P.J., specially

concurring).

       The central inquiry for whether a witness can satisfy a defendant’s right to
       confrontation is twofold. First, we ask whether the witness has “intimate
       knowledge” of the particular report, even if the witness was not the primary
       analyst or did not perform the analysis firsthand. [McGowen, 859 So. 2d at
       340.] Second, we ask whether the witness was “actively involved in the
       production” of the report at issue. Id. We require a witness to be
       knowledgeable about both the underlying analysis and the report itself to
       satisfy the protections of the Confrontation Clause. If an analyst can discuss
       competently the analysis performed, as well as the particular document being
       offered – in other words, the analyst can testify live regarding the testing,
       methodology, and results of the analysis, rather than simply relying on the
       document to speak for itself – a defendant is adequately protected by the
       Confrontation Clause. . . .

Id. at 690 (¶ 41) (Carlson, P.J., specially concurring, joined by Waller, C.J., Dickinson, P.J.,

Randolph, Lamar, Kitchens, Chandler, and Pierce, J.J.) (emphasis added, footnote omitted).




       2
        The dissenting justices would overrule Grim and Jenkins, saying they relied on pre-
Bullcoming precedent. (Dis. Op. ¶¶27, 29.) Be that as it may, that does not render Grim and
Jenkins defective. In both cases, the Court recognized Bullcoming and Melendez-Diaz and
addressed that line of cases in depth. See Jenkins, 102 So. 3d at 1066-69 (¶¶ 9-19); Grim,
102 So. 3d at 1078-81 (¶¶ 12-22).

                                               6
In Conners, two forensic reports that were testimonial in nature had been admitted at trial

through a detective who “had no involvement whatsoever in the tests or the generation of the

reports as a result of the tests.” Id. at 691 (¶ 44). Certainly, it was error for the reports to be

admitted through the detective, but the Court still held that the error was harmless. Id.

¶11.   In the instant case, the report itself was not admitted into evidence, but Fernandez

testified about the results of the tests.3 Fernandez provided meaningful testimony and

adequately responded to all questions asked on direct and cross-examination. Fernandez was

well versed in the general process for substance testing as well as the specific testing of the

substance at issue.    He explained that every test performed at the Mississippi Crime

Laboratory must be reviewed by a second analyst of equal accreditation before the test is


       3
         In a separate opinion in Bullcoming, Justice Sotomayor wrote about several
circumstances to which Bullcoming did not apply, including instances “in which an expert
witness was asked for his independent opinion about underlying testimonial reports that were
not themselves admitted into evidence.” Bullcoming, 131 S. Ct. at 2722 (Sotomayor, J.,
concurring in part) (citing Fed. R. Evid. 703)). The Court had the opportunity to address that
issue soon thereafter in Williams v. Illinois, 132 S. Ct. 2221 (2012).

       We now conclude that this form of expert testimony does not violate the
       Confrontation Clause because that provision has no application to out-of-court
       statements that are not offered to prove the truth of the matter asserted. When
       an expert testifies for the prosecution in a criminal case, the defendant has the
       opportunity to cross-examine the expert about any statements that are offered
       for their truth. Out-of-court statements that are related by the expert solely for
       the purpose of explaining the assumptions on which that opinion rests are not
       offered for their truth and thus fall outside the scope of the Confrontation
       Clause. Applying this rule to the present case, we conclude that the expert’s
       testimony did not violate the Sixth Amendment.

Williams, 132 S. Ct. at 2228. In the instant case, Fernandez was admitted as an expert to
testify about the report, and the report was not admitted as evidence at trial. However, the
instant case is distinguishable from Williams because, in addition to being an expert in the
field, Fernandez also had first-hand knowledge about the specific report being discussed.

                                                7
considered complete. The second analyst, or the “technical and administrative reviewer,”

reviews the report “line by line to make sure everything is correct” and ensures that the

“results are commensurate with the information provided by his instrumentation and his other

tests.” The reviewing analyst reaches a conclusion based on his review of the report, and he

signs the report if he is confident that it is correct.

¶12.   Regarding the specific test at issue, Reed performed the original test on the substance,

and Fernandez acted as the “technical and administrative review.” Fernandez explained that

Reed “took one half of two tablets from this particular submission and then he extracted from

them the suspected components of it, and he ran it on an instrument called the GC mass spec

to determine exactly what was in [it].” Fernandez testified that Reed’s test of the pills had

revealed them to contain morphine. He testified that, as the technical reviewer, he went over

Reed’s report in detail to ensure that it was correct, and he reached an independent

conclusion that the pills contained morphine based his review of Reed’s work. Fernandez

signed the report after reviewing it and reaching his own conclusion that the report was

correct and that the substance was morphine.

¶13.   Fernandez’s testimony about the report was admissible because Fernandez had

intimate knowledge of the testing and he was actively involved in the production of the report

because he served as the reviewing analyst. His signature as the reviewing analyst was

required for the report to be completed. Fernandez competently discussed the testing

performed, the results of the analysis, and his role as the reviewing analyst. A review of the

record of Fernandez’s testimony confirms that he answered every question posed to him on

cross-examination by defense counsel and never averred that his role rendered him without


                                                 8
the requisite knowledge to respond. The admission of Fernandez’s testimony was not error

and did not result in prejudice to Hingle. Accordingly, his testimony did not result in a

“manifest miscarriage of justice.” Burdette v. State, 110 So. 3d 296, 305 (¶ 26) (Miss. 2013)

(Where constitutional errors “did not prejudice the outcome of the trial, there was no

manifest miscarriage of justice and no reversible error.”). Reversal under the plain error

doctrine is not warranted.

       II. The trial court did not err in admitting the pills into evidence.

¶14.   The pills were admitted into evidence during Fernandez’s testimony. Hingle objected,

arguing that the State had failed to lay a foundation for the admission of the pills because the

chain of custody had not been established. The trial court overruled the objection and

admitted the pills. We review the trial court’s admission of evidence for abuse of discretion.

Deeds v. State, 27 So. 3d 1135, 1141 (¶ 15) (Miss. 2009).

¶15.   Under Mississippi Rule of Evidence 901, “[t]he requirement of authentication or

identification as a condition precedent to admissibility is satisfied by evidence sufficient to

support a finding that the matter in question is what its proponent claims.” Miss. R. Evid.

901(a). The State need not produce every person who has handled the evidence. Deeds, 27

So. 3d at 1142 (¶ 20). “[F]or the defendant to show a break in the chain of custody, there

must be an ‘indication or reasonable inference of probable tampering with the evidence or

substitution of the evidence.’” Id. (quoting Spann v. State, 771 So. 2d 883, 894 (Miss.

2000)). The defendant cannot meet her burden with a mere suggestion that tampering or

substitution possibly has occurred. Deeds, 27 So. 3d at 1142.




                                               9
¶16.   Hingle complains that the State did not account for what happened to the pills after

Hingle gave them to Wheater and that nothing showed that the drugs were handled in a

secure, controlled manner. Herring testified that, after Hingle gave the pills to Wheater,

Wheater held them until they reached the post-buy location. At the post-buy location, Agent

Coleman took the pills from Wheater, put them in a bag, and initialed and sealed the bag.

Herring testified that Wheater was searched before and after the transaction. A photocopy

of Exhibits 2 and 3, containing the pills, bears a notation stating “Coleman to Evidence

1846.” Fernandez testified that the barcode on the evidence bag that contained the pills

showed that they were received by the crime lab and resealed after Reed tested them. The

above-described facts do not support a reasonable inference of substitution or tampering.

The trial court’s admission of the pills into evidence was not an abuse of discretion.

                                        Conclusion

¶17.   The admission of the reviewing analyst’s testimony did not violate Hingle’s right to

confrontation, and Hingle’s chain-of-custody claim is without merit. We affirm the judgment

of the DeSoto County Circuit Court.

¶18. CONVICTION OF SALE OF A CONTROLLED SUBSTANCE AND
SENTENCE OF SEVEN (7) YEARS IN THE CUSTODY OF THE MISSISSIPPI
DEPARTMENT OF CORRECTIONS, AFFIRMED. UPON RELEASE, APPELLANT
SHALL BE PLACED ON EIGHT (8) YEARS POST-RELEASE SUPERVISION
WITH THREE (3) YEARS OF REPORTING AND FIVE (5) YEARS OF NON-
REPORTING, WITH CONDITIONS. SENTENCE SHALL RUN CONSECUTIVELY
TO ANY AND ALL SENTENCES PREVIOUSLY IMPOSED. APPELLANT SHALL
PAY COURT COSTS, A FINE OF $1,000, CRIME VICTIM COMPENSATION
FUND FEE OF $100, CRIME LAB FEE OF $707.15 AND RESTITUTION OF $200.
APPELLANT IS GIVEN CREDIT FOR ONE (1) DAY SERVED.




                                             10
    WALLER, C.J., RANDOLPH, P.J., LAMAR AND PIERCE, JJ., CONCUR.
CHANDLER, J., DISSENTS WITH SEPARATE WRITTEN OPINION JOINED BY
DICKINSON, P.J., KITCHENS AND KING, JJ.

       CHANDLER, JUSTICE, DISSENTING:

¶19.   For the reasons cogently set forth in the dissents of Presiding Justice Dickinson and

Justice Kitchens in Grim v. State, 102 So. 3d 1073 (Miss. 2012), and Jenkins v. State, 102

So. 3d 1063 (Miss. 2012), I respectfully dissent. I cannot sanction this Court’s holding that

testimony from a lab supervisor who merely reviewed and signed a lab report, but did not

perform, or even observe, the test at issue satisfies the Confrontation Clause. Because Gary

Fernandez did not perform or observe the testing in this case, he lacked any knowledge of

the particular test and testing process and could not meaningfully respond to cross-

examination. I would find that the admission of the test results through Ferndandez’s

testimony constituted plain error that entitles Hingle to a new trial.

¶20.   The United States Supreme Court has held that laboratory reports created to serve as

evidence against the accused at trial are within the “core class of testimonial statements”

covered by the Confrontation Clause. Melendez-Diaz v. Massachusetts, 557 U.S. 305, 310,

129 S. Ct. 2527, 2532, 173 L. Ed. 2d 314 (2009). In Melendez-Diaz, the prosecution placed

into evidence sworn certificates of analysis stating that the substance taken from the

defendant had been tested and found to be cocaine. Id. at 308, 129 S. Ct. at 2531. The Court

held that the certificates were testimonial because they were “functionally identical to live,

in-court testimony, doing ‘precisely what a witness does on direct examination.’” Id. at 310,

129 S. Ct. at 2532 (quoting Davis v. Washington, 547 U.S. 813, 830, 126 S. Ct. 2266, 165

L. Ed. 2d 224 (2006)). The Court held that, because the certificates were testimonial, they

                                              11
were inadmissible unless the analysts were unavailable and there had been a prior

opportunity to cross-examine them. Melendez-Diaz, 557 U.S. at 311, 129 S. Ct. at 2532.

Explaining its rationale for requiring live testimony from the analysts, the Court stated:

              Confrontation is one means of assuring accurate forensic analysis.
       While it is true . . . that an honest analyst will not alter his testimony when
       forced to confront the defendant, . . . the same cannot be said of the fraudulent
       analyst. . . . Like the eyewitness who has fabricated his account to the police,
       the analyst who provides false results may, under oath in open court,
       reconsider his false testimony.

       ...
              Confrontation is designed to weed out not only the fraudulent analyst,
       but the incompetent one as well. Serious deficiencies have been found in the
       forensic evidence used in criminal trials.

       ...
               [T]here is little reason to believe that confrontation will be useless in
       testing analysts’ honesty, proficiency, and methodology – the features that are
       commonly the focus in the cross-examination of experts.

Id. at 318-20, 129 S. Ct. at 2537-38.

¶21.   In Bullcoming v. New Mexico, 131 S. Ct. 2705, 2710, 180 L. Ed. 2d 610 (2011), the

Supreme Court found that the Confrontation Clause prevents the state from introducing a

forensic laboratory report through the testimony of an analyst “who did not sign the

certification or perform or observe the test reported in the certification.” In Bullcoming’s

drunk-driving prosecution, the State did not produce the analyst who had signed the lab

report certifying that Bullcoming’s blood alcohol level was above the threshold for

aggravated driving while intoxicated. Id. at 2709. Rather, the State presented another analyst

who was familiar with the lab’s procedures but had not participated in or observed the test

of Bullcoming’s blood. Id. The Supreme Court held that the State’s use of a surrogate analyst



                                              12
who had not signed the certification or performed or observed the test fell short of satisfying

Bullcoming’s right of confrontation; the surrogate analyst “could not convey what [the tester]

knew or observed about the events his certification concerned, i.e., the particular test and

testing process he employed. Nor could such surrogate testimony expose any lapses or lies

on the certifying analyst’s part.” Id. at 2710, 2715.

¶22.   The Supreme Court faced a variation on this theme in Williams v. Illinois, 132 S. Ct.

2221, 183 L. Ed. 2d 89 (2012). In Williams, an expert testified that a DNA profile developed

by an outside lab from a rape victim’s vaginal swabs matched a DNA profile of the defendant

developed by the state crime lab. Id. at 2227. The State did not introduce live testimony from

an analyst from the outside lab. Id. A plurality of the Court held that the admission of the

outside lab’s DNA profile did not violate the Confrontation Clause because it had not been

offered to prove the truth of the matter asserted. Id. at 2236. Rather, the testimony about the

outside lab’s DNA profile was admitted to explain the basis for the expert’s opinion that the

two profiles matched. Id. at 2239; see M.R.E. 703 (“the facts or data in the particular case

upon which an expert bases an opinion or inference may be those perceived by or made

known to him at or before the hearing”). The plurality held that, because the outside lab’s

DNA profile was not offered for its truth, but instead to show the underlying facts and data

the expert used to reach her opinion, the Confrontation Clause did not apply. Id. at 2240. The

plurality also found that the outside lab’s report was not testimonial because it was not

created for the primary purpose of accusing “a targeted individual.” Id. at 2243.

¶23.   In this case, Fernandez testified that Reed’s test of the pills had revealed them to

contain morphine. He testified that he went over Reed’s report “line by line” to make sure

                                              13
everything was correct, that is, that the report was “what it says it is,” and that the results

were commensurate with the testing methods. Fernandez testified that he reached his own

conclusion that the pills contained morphine based his own independent review of Reed’s

work. Reed’s report was not admitted into evidence. Nonetheless, because the sole purpose

of Fernandez’s testimony was to relay the contents of that report to the jury, Fernandez was

a “mere conduit[] for hearsay.” Id. at 2241. Unlike in Williams, Fernandez did not rely on

the report to reach his own independent, expert opinion, because his opinion was entirely

based on the results of another analyst’s test.

¶24.   The facts of today’s case are virtually indistinguishable from those in Bullcoming. As

in Bullcoming, the State presented the testimony of an analyst who was familiar with the

lab’s procedures but had neither participated in nor observed the test at issue. Relying on

Grim v. State, 102 So. 3d 1073 (Miss. 2012), and Jenkins v. State, 102 So. 3d 1063 (Miss.

2012), the majority finds that this case is distinguishable from Bullcoming because, here, the

testifying analyst peer-reviewed the report and signed it. In Grim and Jenkins, the testifying

analyst’s involvement was limited to having reviewed and signed a report of testing

performed by another analyst. Grim, 102 So. 3d at 1077; Jenkins, 102 So. 3d at 1065. The

testifying analysts had neither observed the tests nor performed any part of the tests. Grim,

102 So. 3d at 1077; Jenkins, 102 So. 3d at 1065. Relying heavily on pre-Crawford

precedent, this Court held that “when the testifying witness is a court-accepted expert in the

relevant field who participated in the analysis in some capacity, such as by performing

procedural checks, then the testifying witness’s testimony does not violate a defendant’s

Sixth Amendment rights.” Grim, 102 So. 3d at 1079 (quoting McGowan v. State, 859 So.

                                              14
2d 320, 339 (Miss. 2003)); Jenkins, 102 So. 3d at 1067-68 (quoting McGowan, 859 So. 2d

at 339). The Court held that “a supervisor, reviewer, or other analyst involved may testify in

place of the primary analyst where that person was ‘actively involved in the production of

the report and had intimate knowledge of [the] analyses even though [he or] she did not

perform the tests first hand.’” Grim, 102 So. 3d at 1081 (quoting McGowan, 859 So. 2d at

340); Jenkins, 102 So. 3d at 1069 (quoting McGowan, 859 So. 2d at 340).

¶25.   Applying these rules, the Court in Jenkins and Grim held that the individual

defendant’s right of confrontation was satisfied by the testimony of an analyst who had

reviewed the report for accuracy and signed it as a technical reviewer. Grim, 102 So. 3d at

1081, Jenkins, 102 So. 3d at 1069. In Grim, the analyst

       was able to explain competently the types of tests that were performed and the
       analysis that was conducted. He had performed “procedural checks” by
       reviewing all of the data submitted to ensure that the data supported the
       conclusions contained in the report. Based on the data reviewed, [he] had
       reached his own conclusion that the substance tested was cocaine. His
       conclusion was consistent with the report, and he had signed the report as the
       technical reviewer. [He] satisfied the McGowan test because he had “intimate
       knowledge” of the underlying analysis and the report prepared by the primary
       analyst.

Grim, 102 So. 3d at 1081.

¶26.   Three justices dissented in Grim and four in Jenkins. Grim, 102 So. 3d at 1082

(Kitchens, J., dissenting, joined by Dickinson, P.J., and Chandler, J.; King, J., not

participating) (Dickinson, P.J., dissenting to the denial of rehearing, joined by Kitchens and

Chandler, JJ.); Jenkins, 102 So. 3d at 1070 (Kitchens, J., dissenting, joined by Dickinson,

P.J., Chandler, J. and King, JJ.). The dissents would have held that a lab supervisor who

reviewed and signed the report but did not perform or observe the test is a surrogate witness

                                             15
for the analyst who actually performed the test. Grim, 102 So. 3d at 1070; Jenkins, 102 So.

3d at 1083. The dissents opined that presenting the test results through technical reviewers

who neither observed nor performed the tests violated the defendants’ right to confrontation.

Grim, 102 So. 3d at 1070; Jenkins, 102 So. 3d at 1083. This is because such a witness lacks

firsthand knowledge of the specific test at issue, depriving the defendant of the caliber of

cross-examination demanded by the Sixth Amendment. Jenkins, 102 So. 3d at 1083.

¶27.   Problematically, the majority relies upon McGowan, which is pre-Crawford, pre-

Bullcoming precedent, to conclude that testimony from an analyst who has performed

procedural checks, but has not performed or observed the test at issue, satisfies the

Confrontation Clause. I would find that this Court’s approval of testimony by a supervisor

who merely reviewed and signed off on the report of another’s test results does not comport

with what is required by Bullcoming. In Bullcoming, the Supreme Court held that testimony

by an analyst “who did not sign the certification or perform or observe the test reported in

the certification” did not satisfy the defendant’s confrontation rights. Bullcoming, 131 U.S.

at 2710. The Court held that such “surrogate testimony” could not convey what the testing

analyst knew or observed about the particular test and testing process. Id. at 2715. The use

of surrogate testimony could not “expose any lapses or lies on the certifying analyst’s part.”

Id. Although Bullcoming stated that an analyst who “sign[ed] the certification” could testify,

it emphasized that the testifying analyst must have knowledge of the events of the particular

test, such as whether the sample received was intact with the seal unbroken, and whether the

tester precisely adhered to the proper protocol in conducing the test, because these issues are

“meet for cross-examination.” Id. at 2714. Plainly, Bullcoming contemplates that an analyst

                                              16
who signed the report must have knowledge of the events of the particular test in order to

satisfy the Confrontation Clause. Merely reviewing and signing off on another analyst’s test

report is not enough to satisfy the requisites outlined in Bullcoming – that the testifying

analyst have personal knowledge of the particular test and testing process employed so that

any deviations from protocol or lapses or lies on the testing analyst’s part can be identified.

Id. at 2715, 2716 n.8.

¶28.   Fernandez, who merely reviewed a report of a test generated by Reed, lacked personal

knowledge of the events of the specific test. Certainly, Fernandez reviewed the test results,

was familiar with the testing process, and was equipped to testify on whether the written

report showed that the test comported with proper procedures and whether the results of the

test were commensurate with the testing devices used. He testified in terms of what Reed

“would” have done to conduct the test, and that it appeared from the report that Reed’s result

was correct. But he could not testify as to whether Reed had received the sample intact,

whether Reed had dropped or mishandled the sample, or whether Reed had encountered any

problems with the testing equipment. Additionally, Fernandez’s surrogate testimony could

not “expose any lapses or lies on [Reed’s] part.” Id. at 2715. Fernandez’s testimony did not

afford Hingle the opportunity to cross-examine the analyst who had performed or observed

the test on what that analyst “knew or observed about the events his certification concerned,

i.e., the particular test and testing process he employed,” as required by Bullcoming. Id. I

observe that the State could have satisfied the Confrontation Clause here by simply having

had Fernandez retest the pills and testify about the results of the retest. Id. at 2718.




                                              17
¶29.   Because Grim and Jenkins are inconsistent with the strictures of Bullcoming, I would

overrule those cases. I would hold that, although Fernandez reviewed and signed the test

report, because he did not perform or observe the testing of the pills, his surrogate testimony

did not satisfy Hingle’s confrontation rights under the Sixth Amendment. Without evidence

establishing that the pills contained morphine, the State would not have been able to prove

the elements of sale of morphine. Therefore, permitting Fernandez to testify as a surrogate

for Reed, in violation of the Confrontation Clause, constituted a manifest injustice amounting

to plain error. “[T]he [Confrontation] Clause does not tolerate dispensing with confrontation

simply because the court believes that questioning one witness about another’s testimonial

statements provides a fair enough opportunity for cross-examination.” Id. at 2716. I would

reverse and remand for a new trial.

       DICKINSON, P.J., KITCHENS AND KING, JJ., JOIN THIS OPINION.




                                              18